Case 0:08-md-01916-KAM Document 2491 Entered on FLSD Docket 06/21/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 08-MD-01916-MARRA


   IN RE: CHIQUITA BRANDS INTERNATIONAL, INC.
   ALIEN TORT STATUTE AND SHAREHOLDER
   DERIVATIVE LITIGATION
   ______________________________________________/

   This Document Relates to:
   ______________________________________________/

   ATS ACTIONS
   ______________________________________________/

   07-60821-CIV-MARRA (Carrizosa)
   08-80421-CIV-MARRA (N.J. Action) (Does 1-11)
   08-80465-CIV-MARRA (D.C. Action) (Does 1-144)
   08-80508-CIV-MARRA (Valencia)
   08-80480-CIV-MARRA (N.Y. Action) (Manjarres)
   10-60573-CIV-MARRA (Montes)
   17-81285-CIV-MARRA (D.C. Action) (Does v. Hills)
   18-80248-CIV-MARRA (John Doe 1)
   ______________________________________________/

            DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
      EXPEDITED MOTION TO ENLARGE PAGE LIMITS FOR DAUBERT MOTION

          Although the last of Defendants’ experts was deposed more than four and a half months

   ago on January 30, 2019, Plaintiffs delayed until less than two weeks before their single

   consolidated Daubert motion is due to move the Court on an expedited basis for an additional 10

   pages (DE 2483) to challenge that expert and Defendants’ other five experts. The only ground

   specified in Plaintiffs’ expedited motion is that they must make separate and unique arguments for

   each expert (DE 2483, ¶¶ 4, 6). But that is something Plaintiffs have long known and the Court

   clearly understood when it first established the requirement of a one 20-page consolidated motion,

   originally in April 2017 (DE 1361, § IV.A.1) and reaffirmed in September 2018 (DE 2122, §

   IV.A.1).
Case 0:08-md-01916-KAM Document 2491 Entered on FLSD Docket 06/21/2019 Page 2 of 4



          As Defendants explained to Plaintiffs, in an email not mentioned in Plaintiffs’ Motion, the

   “20-page limit for one consolidated Daubert brief per side has been in place since the first

   scheduling order over two years ago and Defendants will abide by that limit for all Plaintiffs’ (non-

   Wolf and Wolf) experts unless the Court orders otherwise.”1

          In fact, Defendants are challenging nine Plaintiffs’ experts in 20 pages. There is no reason

   that Plaintiffs cannot challenge six of Defendants’ experts in the same number of pages.

          Plaintiffs’ request for additional pages to challenge Defendants’ experts is particularly

   inappropriate given their gamesmanship with their own experts.            As stated in their expert

   disclosure for one expert, “Plaintiffs have designed the identity of

           as well the content of her testimony in this case as highly confidential” under the ATS

   Protective Order.2 And just last night Plaintiffs served an “amended report” of their expert,

   Professor Terry Karl, in which she alters the content of her expert report.3 This purported alteration

   comes months after the November 26, 2018 deadline for expert reports, months after the December

   24, 2018 deadline for rebuttal reports, months after Professor Karl’s February 7, 2019 deposition,

   and little more than a week before the July 1, 2019 deadline for Daubert motions (DE 2122; DE



   1
     Michael L. Cioffi June 18, 2019 email to James K. Green, attached hereto as Exhibit 1 (emphasis
   in original) (email exhibit not included).
   2
     See Exhibit 2 - redacted copy of Plaintiffs’ disclosure for                               a hybrid
   fact/expert witness in Colombia who was first disclosed as a fact witness with discoverable
   knowledge by the New Jersey Plaintiffs on September 17, 2018 – one month before the close of
   fact discovery on October 28, 2018 and more than 15 months after the interrogatory requesting the
   identity of witnesses with discoverable knowledge. Defendants could not depose her during fact
   discovery because one month was not sufficient to obtain and process a letter of request pursuant
   to The Hague Evidence Convention. Defendants could not depose her as an expert witness because
   Plaintiffs refused to produce her in this District for deposition. This expert is included within the
   20-page consolidated Daubert motion that Defendants will file.
   3
    See Exhibit 3 (James Green June 20, 2019 6:21 p.m. email to Michael Cioffi, et al.). Professor
   Karl is within the 20-page consolidated Daubert motion that Defendants will file.
Case 0:08-md-01916-KAM Document 2491 Entered on FLSD Docket 06/21/2019 Page 3 of 4



   2197). Despite this gamesmanship, Defendants will abide by the 20-page limit for one consolidate

   Daubert motion as long ordered by the Court. Plaintiffs should abide by that limit as well, and the

   Court should deny their motion for more pages.



   Dated:         June 21, 2019                         Respectfully submitted,

                                                        /s/ Michael L. Cioffi
                                                        Michael L. Cioffi (pro hac vice)
                                                        Thomas H. Stewart (pro hac vice)
                                                        Kevin M. Bandy (pro hac vice)
                                                        Blank Rome LLP
                                                        1700 PNC Center
                                                        201 East Fifth Street
                                                        Cincinnati, Ohio 45202
                                                        Tel:           (513) 362-8701/04
                                                        Fax:           (513) 362-8702/93
                                                        Email:         cioffi@blankrome.com
                                                                       stewart@blankrome.com
                                                                       kbandy@blankrome.com

                                                        Frank A. Dante (pro hac vice)
                                                        Blank Rome LLP
                                                        One Logan Square
                                                        130 N. 18th Street
                                                        Philadelphia, PA 19103
                                                        Tel:           (215) 569-5645
                                                        Fax:           (215) 832-5645
                                                        Email:         dante@blankrome.com

                                                        Counsel for Defendant, Chiquita Brands
                                                        International, Inc. and on behalf of the
                                                        Individual Defendants in cases selected for
                                                        summary judgment briefing
Case 0:08-md-01916-KAM Document 2491 Entered on FLSD Docket 06/21/2019 Page 4 of 4



                                      CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed this document with the Clerk of the Court using

   CM/ECF on June 21, 2019 which will automatically generate and serve Notices of Electronic

   Filing on all counsel of record.

                                                               /s/ Michael L. Cioffi
                                                               Counsel for Defendant Chiquita
                                                               Brands International, Inc.
